Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Miyazaki (US 2008/0203363) in view of Yumiba (JP 2003/242966), Takahashi (U 6632572), Delnick (US 6148503), and Fujihara (US 2005/0233217).
Miyazaki modified by Yumiba, Takahashi, Delnick, and Fujihara does not disclose nor suggest “said secondary battery is configured such that a gas generation amount in said overcharge region Is 20 cm3/Ah or more when said secondary battery Is charged at a current value of 1 CA at a temperature of 60 C until a state of charge of said secondary battery reached 140%, wherein said gas generation amount is obtained by dividing an amount of generated gas (cm3) by a rated capacity of said secondary battery, and said current value of 1 CA is defined as a current using up the rated capacity in one hour” as recited in claim 1.
Applicant’s arguments to this limitation has been found persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724